                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

JAMES W. BAILEY, #200 587,                 )
                                           )
            Plaintiff,                     )
                                           )
       v.                                  ) CIVIL ACTION NO. 1:18-CV-543-ECM
                                           )              [WO]
ALLEN HENDRICKSON, et al.,                 )
                                           )
            Defendants.                    )

                                  OPINION and ORDER

       Before the court is the Recommendation of the Magistrate Judge entered September

24, 2018. (Doc. # 5). There being no timely objections filed to the Recommendation, and

based on an independent review of the record, the Recommendation of the Magistrate

Judge (doc. # 5) is ADOPTED and it is ORDERED as follows:

       1. Plaintiff’s § 1983 claims in ¶¶ II(A), II(B), and II(G)(ii) are DISMISSED with

prejudice under 28 U.S.C. § 1915(e)(2)(B)(i) and/or (iii);

       2. Plaintiff’s § 1983 claims in ¶¶ II(C), II(E), II(F), & II(G)(i) and (iii), and II(H)

are DISMISSED without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii);

       3. Plaintiff’s § 1983 claims challenging events which occurred on or before

December 22, 2004 (see ¶ II(D)), are DISMISSED with prejudice under 28 U.S.C. §

1915(e)(2)(B)(i) as Plaintiff failed to file the complaint regarding this allegation within the

time prescribed by the applicable statute of limitations;

       4. Plaintiff’s § 1983 complaint, to the extent it challenges to the constitutionality of

the convictions and/or sentences on which he is incarcerated (see ¶ II(I)), are DISMISSED
without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) as such claims are not properly

before the court at this time; and

       5. Plaintiff’s supplemental state law claims (see ¶ II(J)) are DISMISSED without

prejudice.

       6. This case is DISMISSED prior to service of process under 28 U.S.C. §

1915(e)(2)(B)(i–iii).

       A Final Judgment will be entered separately.

       DONE this 7th day of November, 2018.


                                           /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     UNITED STATES DISTRICT JUDGE
